Assuming for the sake of argument that the plaintiff made out a prima facie case, the circumstantial and opinion evidence was not sufficiently inconsistent with the positive testimony of the driver of the truck to authorize a jury to refuse to accept the positive testimony in preference to the circumstantial evidence, especially in view of other circumstantial evidence which corroborated the direct testimony. While it is true that the brakes on the automobile would have made it improbable that the car rolled down the grade, it is also improbable that the truck dragged the car down the road without leaving a sign, such as tires dragging against pavement, for a distance of twenty-five feet. The testimony as to the brakes being pulled up on the car, and that the car would not roll with the brakes applied, was not direct testimony on the question whether the car rolled down the incline or not. I dissent from the judgment of affirmance. *Page 749